 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDWEST BROS., INC.and(MRS.)MARGARET S. PECK. CaseNo. 15-CA-485. April 24, 1953DECISION AND ORDEROn March 4, 1953, Trial Examiner David London issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices in violation of Section 8 (a) (1) of the Act,and recommending that it cease and desist therefrom and takecertain affirmative action, as set forth in the copy of the In-termediate Report attached hereto. The Trial Examiner furtherfound that the Respondent had not engaged in any unfair laborpractice in violation of Section 8 (a) (3) of the Act and recom-mended dismissal of that allegation of the complaint. There-after, the Respondent and the General Counsel filed exceptionsto the Intermediate Report.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions, and theentire record in the case, and hereby adopts the findings,conclusions, and recommendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, the National LaborRelations Board hereby orders that the Respondent, West Bros.,Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interrogating its employees as to their union membership,activities, and sympathies, promising its employees benefitsif they refrain from joining a union or participating in unionactivities;directly, or indirectly, threatening its employeeswith discharge if they continued their union membership oractivities.(b) In any like manner, interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to join or assistInternationalBrotherhood of Teamsters, Chauffeurs, Ware-ho\semen and Helpers of America, Local 991, AFL, or anyother labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in other con-certed activities for the purposes of collective bargaining andothermutual aid or protection, or to refrain from any or allsuch activities except to the extent that such right may beaffected by anagreementrequiring membership in a labororganization as a condition of employment as authorized inSection 8 (a) (3) of the Act.1Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel.Members Houston,Styles, andPeterson.104 NLRB No. 57. WEST BROS., INC.3332.Take the following affirmative action which the Board findswill effectuate the policies of the Act:(a) Post in its office at Mobile, Alabama, copies of the noticeattached to the Intermediate Report and marked "Appendix."2Copies of said notice, to be furnished by the Regional Directorfor the Fifteenth Region, shall,afterbeing duly signed byRespondent, be posted by Respondent immediately upon receiptthereof and maintained by it for sixty (60) consecutive daysthereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b) Notify the Regional Director for the Fifteenth Region inwriting,within ten (10) days from the date of this Order,what steps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint,insofar asitalleges that the Respondent violated Section 8(a) (3) of theAct, be, and it herebyis, dismissed.2 This notice shall be amended by substituting the words"A Decision and Order"for thewords"The Recommendations of a Trial Examiner"in the caption thereof.In the event thatthisorder is enforced by a decree of a United States Court of Appeals,there shall be sub-stituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decreeof the United States Court of Appeals,Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge duly filed by Margaret S. Peck,the General Counsel of the National LaborRelations Board, on December 24, 1952, issued a complaint against West Bros.,Inc., hereincalled Respondent,alleging that Respondent had engaged in and was engaging in unfair laborpractices within the meaning of Section 8(a) (1) and(3) and Section 2 (6) and(7) of the NationalLabor Relations Act, 61 Stat.136, herein called the Act. Copies of the charge,complaint,and notice of hearing were duly served on the appropriate parties.With respect to the alleged unfair labor practices,the complaint alleged,in substance, thatsince on or about November 22, 1951, Respondent(a) threatened to discharge and terminatethe employment of employees who engaged in activity on behalf of the International Brotherhoodof Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local 991,AFL, hereincalled the Union;(b) promised to raise the pay of employees if they would cease their unionactivity; . (c)promised to better the working conditions of its employees if said employeeswould cease their union activities;and (d)by other acts,conduct, and conversations,inter-feredwith,threatened,and coerced its employees with respect to their right to engage inactivities on behalf of the Union.The complaint further alleged that Respondent on or aboutApril 19, 1952,dischargedMargaret S. Peck and has since that date failed or refused toreinstate her to her former or substantially equivalent position for the reason that she joinedor assisted the Union,or engaged in concerted activities for the purpose of collective bargain-ing or other mutual aid or protection.By its answer,Respondent admitted that it had dis-charged Mrs.Peck on or about April 19. 1952,but otherwise denied the commission of anyunfair labor practices.The answer further pleaded thatMrs. Peck wasdischarged"becauseof discourtesy to the patrons of the Company and inefficiency in the handling of her duties,"and further pleaded that Mrs. Peck was a supervisor within the meaning of the Act and notentitled to the protection thereofPursuant to notice,a hearing was held January 13-14,1953, at Mobile,Alabama, beforethe undersigned Trial Examiner. All parties appeared and were represented by counsel, orpro s,were afforded full opportunity to be heard,to examine and cross-examine witnesses,to argue orally at the conclusion of the evidence,and to file briefs. The parties waived oral 3 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDargument and none has filed a brief.Upon the entire record in the case, i and from my ob-servation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Mississippi corporation,maintaining its principal office and place of busi-ness in Hattiesburg, Mississippi,and terminal offices in Mobile,Alabama, and other citieswhere it is engaged in the business of a common carrier by motor vehicle of property be-tween its several terminals and depots in the States of Alabama,Louisiana,and Mississippi.In the course and conduct of its business during the calendar year 1951,which is representa-tive of all times material herein, Respondent transported goods,wares, and merchandiseover its line to and between its terminals,warehouses,and depots in Alabama,Mississippi,and Louisiana,having a value in excess of $400,000. Of the freight so carried and designatedto consignees in the State of Alabama,allsuch shipments originated outside the State ofAlabama.Outgoing shipments originating at its terminals in Alabama were carried byRespondent to points outside the State of Alabama.Respondent admits,and I find,that it isengaged in commerce within the meaning of Section 2(6) of the Act.ILTHE LABOR ORGANIZATION INVOLVEDAt the hearing Respondent admitted,and I find,that International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Local 991,AFL, is a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR PRACTICESA.Background and sequence of eventsFor sometime prior to November 1, 1950, the business of Respondent at Mobile was handledby W. Price-Williams as its "Local Contract Agent."On or about the latter date,Respondentterminated its relationship with Price-Williams and took over the direct operation of thatterminal.In that conversion,however,Respondent retained in its employ the office staffpreviously employed by Price-Williams consisting of Mrs.Peck, the charging party herein,Mrs. Marie Blakney, and also continued the part-time services of Edmond S. Peck,husbandof Mrs. Peck.2In January 1952 the Union started an organizational drive among theofficeemployees ofvarious truck freight carriers in Mobile.During that month, 3 union meetings were held, allof which were attended by the 3 office employees of Respondent aforementioned.At the lastof these meetings,all 3 signed application cards to join the Union.In about mid-January 1952,Jack L.Watkins,Respondent's district agent in charge of theMobile terminal,asked Mrs. Peck if she had joined the Union to which she answered af-firmatively.On the following day, Morris Alpert, business agent for the Union,came toRespondent's office and,in the presence of Watkins,told Mrs. Peck"that he was going toorganize the office"and asked her to type"an invitation to a meeting of all the motor freightoffice employees in Mobile for the purpose of organizing."Alpert asked Watkins "if itwould be all right for[her ] to type the letter,"and when Watkins gave his consent,providedit didn't interfere with her work,she typed the requested letter.On or about February 1,1952,over-the-road drivers of various motor carriers,includingthose employed by Respondent,engaged in a strike lasting approximately 8 days.As a result,no freight moved in or out of Respondent's Mobile terminal,but Mrs. Peck and Mrs Blakneynevertheless reported for work at the office and lost no pay during that period.While thestrike was in progress,Harvey E.West, Respondent's president,visited the Mobile officeiThe official transcript of testimony herein is corrected by striking line 12 from page 140thereof, and by inserting the following between lines 11 and 13 of said page:Trial Examiner London:Overruled.A: I did.ZDuring his part-time employment from the summer of 1950 to February 1952, by Price-Williams and Respondent,Mr. Peck was regularly employed by the State of Alabama. Hisservices to Price-Williams and Respondent were rendered spasmodically and irregularly,in the evening,after he "got through with [his] regular work." WEST BROS., INC.335on or about February 4, and told Mrs. Peck and Mrs. Blakney that he had"some distressingnews" which he wanted to discuss with them. He asked them whether it was true that they.,were trying, . . . wanted to join a union." When both answered affirmatively, he asked"what the trouble was" and was informed that they had been "over worked" and had beenrequired to work too many hours. West told them "that he had a union on the dock bur hedidn'twant it in the office,"and promised to get them additional full- time help and cut theirhours.He asked,and they agreed,that he be given 30 days to adjust their grievance and ifatthe end of that time they weren't satisfied and "continued to feel about the union like[they]did," he would rather that they resign,and he would give them recommendations sothat they could find other employment.He also assured them that he "would do more forthem than Morris Alpert ever would." The part-time services of Mr. Peck were discontinuedat about that time and, on February 12, Lawrence Williams was brought from another ofRespondent's offices and installed as a full-time officeworker at MobileOn an occasion early in March 1952, when Mr. Peck went to Respondent's office to drivehiswife to their home, Watkins engaged him in conversation. During the course thereof,Watkins asked him how he "felt about unions" to which Peck replied that he was in favor ofsuch organizations.Watkins"then referred to Mrs Peck's interest in trying to organize . .the union of office workers" and informed Peck that "West Brothers does not approve of theunions in the office...and asked[him]... to discourage Mrs. Peck from her union ac-tivities "At about noon of Saturday April 19, 1952, Watkins handed Mrs. Peck a letter bearingWatkins'signature,advising her she was being discharged.The letter gave the followingexplanation for the termination:It is with regret that this notice is hereby issued,but it appears to the undersigned thatyou have been completely unhappy with your position for some time and regardless ofefforts by the management to coordinate the various functions of our office,and in spiteof additional help added,nothing seems to be sufficient.Therefore,it is necessary tomake this change in an effort to get smoother,more wisfied operation in our office.Your ability as far as rates is concerned has never been doubted,and you may restassured that the undersigned will give you good recommendations in this respect.Mr. Peck and Mrs. Peck talked to West at Hattiesburg on the telephone late the same after-noon and informed him of the discharge West told them both that he knew nothing about thematter but would talk to Mrs. Peck on his visit to Mobile the following week. Mrs. Pecknever returned to Respondent's office but was paid for the following week nevertheless. Atthe beginning of the succeeding week, she accepted employment as Mobile district agent forJordan Truck Lines and has been employed there steadily ever since.B.Concluding findingsOn the entire record I find that Respondent violated Section 8(a) (1) of the Act by (a)Watkins' undenied interrogation of Mrs. Peck in mid-January 1952whether she had joined theUnion;(b)West's interrogation of Mrs. Peck and Mrs.Blakney on or about February 4whether theywere trying,or wanted,to join a union; (c)West's promises of benefit to MrsPeck and Mrs.Blakney to better their working conditions if they changed their"feelings"for theUnion;and (d)West's veiled threat to discharge them if they did not accept hisalternative offer to allow them to resign at the end of 30 days if they still insisted on unionadherence.sTurning now to the alleged discriminatory discharge of Mrs.Peck,the complaint allegesthat she was discharged because "she joined or assisted the Union or engaged in concertedactivities"protectedby the Act.Respondent,on the other hand, pleads that Mrs.Peck "wasdischarged because of discourtesy to the patrons of the Company and inefficiency in thehandling of her duties,"but that,in any event,she was a supervisor within the meaning ofthe Act and therefore not entitled to its protection.3Findings(b). (c), and (d)above are based on the credited,composite testimony of Mrs.Peck and Mrs.Blakney.West's denial of these incidents went merely to refutation of theirtestimony that he told them that he "heard that they had joined a union or[had] any dis-cussion with them with reference to union activities"and is not credited.West did not denythat during the course of the conversation he "might have mentioned...distressing news"to the two women but that if he did, it was with reference to the pending strike of the drivers.That subject,however, could hardly have been "news" to Mrs.Peck or Mrs.Blakney. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhile the violations of Section 8 (a) (1) heretofore found may be considered in determin-ing whether or not Respondent is guilty of the alleged discrimination, theyare not sufficient,in and of themselves, to compel the conclusion that Mrs Peck was'discriminatorily dis-charged.Itwas still incumbent on the General Counsel to establish by a preponderance of theevidence that she was discharged because of her union activities.The only union activity in which Mrs. Peck engaged was her attendance at the union meet-ings,and to sign an application,inmid-January, to join the Union, an application which she"never followed through."Watkins was advised of her application to join the Union but,nevertheless,on the following day gave her permission to type the letter to other terminaloffice employees inviting them to the union meeting.Though Mrs. Peck was not dischargeduntil April 19, the record discloses no other union activity of any kind or nature in the inter-vening period of more than 3 months by either Mrs Peck,the Union,or anyone else. IfRespondent were intent on engaging in reprisal for Mrs.Peck's union activity,an apparentlyinnocent opportunity to at least lay her off for a period of 8 days presented itself at the endof January when the drivers were engaged in a systemwide strike.Instead,she was paid infull for that period.Similarly,there was no reprisal against Mrs. Blakney or Mr. Peck. bothof whom had attended the same union meetings and had also signed applications to join theUnion.Mrs. Blakney voluntarily terminated her employment in November 1952. Mr. Peck'spart-time services were terminated in mid-February when he was replaced by Williams,a full-time officeworker,to satisfy the demands of Mrs. Peck and Mrs.Blakney.4West had nothing to do with Mrs. Peck's discharge and did not even know of it until aftertheevent.Watkins,who imposed it, was not shown to have any union animus. While hisinterrogation of Mrs. Peck in mid-January has been found to be violative of the Act, it wasfollowed on the next day by a grant of permission to type an invitation to other office em-ployees of other carriers to join the Union.Mrs. Peck readily admitted at the hearing that she was freely addicted to the use of profanelanguage.The evidence establishes that on occasions when she answered the telephone inresponse to calls of customers,or other persons,she would lay the receiver down whilesecuring the information called for,and indulge in profane comments concerning the callingparty.$Though the use of profanity by all the employees was not uncommon,Mrs. Peck wasapparently the worst offender.Watkins,though testifying to her competence as a rate clerk,had warned her about her "language.especially when..catching the phone,where customersmight hear cursing and things of that nature."Earlier,he had discussed Mrs Peck's short-comings and faults with West and was granted authority to handle the situation as Watkinsthought best. On April 19, while out on the territory. Watkins called the office to get someinformation from the dock foreman.While waiting to be transferred to that extension, heoverheard Mrs Peck indulging in most violent profanity This,he testified,"was the strawthat broke the camel's back " He returned to the office and discharged Mrs. Peck.On the entire record, and my observation of the witnesses, I am convinced and find thatMrs. Peck was discharged for the reasons assigned by Respondent.In any event, the burdenof proof was not on Respondent to establish that Mrs. Peck was discharged for a nondis-criminatory reason, nor can a violation of the Act be established on suspicion alone. StrachanShipping Co., 87 NLRB 431; Punch & Judy Togs, Inc., 85 NLRB 499. Viewed in its entirety,the evidence here fails to constitute that preponderanceby which itis necessary for theGeneral Counsel to establish that Respondent was illegally motivated in discharging MrsPeck.It is,therefore,concluded and found that by discharging Mrs. Peck, Respondent did notengage in discrimination within the meaning of Section 8(a) (3) of the Act.In view of the finding just announced,Ideem it unnecessary to detail at length the con-siderationswhich havebrought me to a conclusion on the remaining issue presented by therecord--was Mrs. Peck a supervisor within the meaning of the Act.Whether an individual issuch a supervisor depends on the existenceof authority,in the interest of the employer, toperform any of the acts specified in the margin.6 On the entire record, I find that Mrs. Peckpossessed none of the requiredauthority.4No claim was made that Mr.Peck was discriminatorily discharged,5Illustrativeof her profanity was her admissionthatshe had referred to callers as a"son of a bitch," which counsel more politely characterized as those whose "ancestry[was] linkedvery closelyto the maternal ancestors of the caninefamily."6 "The term'supervisor'means any individualhaving authority,in the interest of theemployer,to hire, transfer,suspend lay off, recall,promote, discharge,assign, reward, ordiscipline other employees or responsibly to directthem,or to adjust their grievances, oreffectively to recommendsuch action,if in connection with the foregoing the exercise of suchauthorityis not of a merely routine or clerical nature, but requires the use of independentjudgment." Section 2(11) of the Act. WEST BROS.,INC337Watkins, when questioned by Respondent's counsel concerning Mrs. Peck's duties, testifiedas follows:"Well, her major lobwas,ofcourse,rates.She made the payroll.She caught someof the telephone calls.On rare occasions she dispatched the trucks some.She handled someOS & D. work(overages,shortage,and damage),especially before [Williams]was employed.She handled correspondence."Respondent further cr'ntends,because Mrs Peck"was in charge of the station"during 3or 4 short,intervening periods when there was a change in terminal agents, that she therebyacquired supervisory status The record,however,will not sustain a finding that during thoseperiodsMrs.Peck performed any of the duties mentioned in Section 2 (11) of the Act. Inany event,these occasions were so sporadic in nature that they cannot be deemed sufficientto classify her as a supervisor.N.L.R.B.v.Quincy Steel Casting Company, 200 F. 2d 293(C.A. 1); Colonial Fuel Oil,99 NLRB No.157; Bonwit-Teller, Inc.,84 NLRB 414.West testified that when Respondent took over the direct operation of the Mobile terminalon November 1, 1951,he told Mrs.Peck that she would be office manager and could hire suchadditional people as were needed for the job.Mrs. Peck's denial of the grant of such authorityis credited I find it inconceivable to believe that she had the authority to hire,and yet failedto exercise it. Mrs.Peck impressed me as a strong character who would not hesitate toexercise any authority she possessed,especially,if by its exercise she would be relieved ofthe overtime work of which both she and Mrs.Blakney complained.Mrs. Blakney testifiedthatMrs. Peck never"directed in the office what was to be done in the day's work," eithergenerally or specifically,and that she, Mrs.Blakney, was"responsible"to the terminalagent who was "in charge of the whole office."When Watkins was asked to describe Mrs. Peck's duties, he detailed no tasks which weresupervisory in nature,except his generalized observation that"she was supposed to be officemanager."All of Respondent's payroll records however,carried Mrs.Peck as"rate clerk,"a classification made under specific instructions from officials at Respondent'smain office.In any event,in determining status,job titles or labels are not controlling.Office managers,as such, have been held not to be supervisors within the meaning of the Act.Warren PetroleumCorporation,97 NLRB 1458.Nor is it of controlling significance that Mrs.Peck dispatched Respondent's drivers toproceed to specified destinations in Mobile to pick up freight shipments.The only reasonthatMrs.Blakney did not engage in dispatching was that she was not well enough acquaintedwith the city to perform that task in any event, the Board has repeatedly held, as I do inthe instant case, that the dispatch of drivers is work that is "routinely repetitive and clericalin nature," and not supervisory Auto Transports,Inc., 100 NLRB 272: Gulf Oil Corporation,100 NLRB 1007;Sacony-Vacuum Oil Company,Inc., 100 NLRB 90.On the entire record I find that Mrs. Peck was not a supervisor within the meaning of theAct.Upon the basis of the above findings of fact and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Respondent's activities,occurring in connection with its operations as described above,have a close, intimate,and substantial relation to trade,traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing commerce and thefree flow thereof.2.The Union is a labor organization within the meaning of Section 2(5) of the Act3.By interfering with,restraining,and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (1) of the Act, which unfair labor practices affectcommerce within the meaning of Section 2 (6) and(7) of the Act.4.Respondent has not engaged in discrimination within the meaning of Section 8 (a) (3)of the Act.[Recommendations omitted from publication.]APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National Labor RelationsBoard,and in order to effectuate the policies of the National Labor Relations Act, we herebynotify our employees that. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOTinterrogate our employees concerning their union membership,sympathies, or activities; promise them benefits if they refrain from such activities; orthreaten them with discharge,directly or indirectly,if they participate in such activities.WE WILL NOT inany like manner interferewith,restrain,or coerce our employees inthe exercise of their right to self-organization,to form labor organizations,to join orassist International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helper§of America.Local 991, AFL,or any other labor organization,to bargain collectivelythrough representatives of their own choosing,and to engage in other concerted activitiesfor the purposes of collective bargaining and other mutual aid or protection,or to refrainfrom any or all such activities,except to the extent that such right may be affected by anagreement requiring membership as authorized in Section 8 (a) (3) of the Act.All our employees are free to become or refrain from becoming members of the above-named union,or any other labor organization,except to the extent that the right to refrainmay be affected by a lawful agreement requiring membership in a labor organization as acondition of employment.WEST BROS., INC.,Employer.Dated ................By .............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or coveredby anyother material.W. T. GRANT COMPANYandRETAIL CLERKS INTERNA-TIONAL ASSOCIATION, A.F.L. Case No. 6-CA-585. April 24,1953DECISION AND ORDER,On March 6, 1953, Trial Examiner George Bokat issued hisIntermediate Report in the above -entitled proceeding, findingthat the Respondent had engaged in and was engaging in certainunfair labor practices and recommending that it cease anddesist therefrom and take certain affirmative action, as setforth in the copy of the Intermediate Report attached hereto.He also found that the Respondent had not engaged in otherunfair labor practices alleged in the complaint. Thereafter, theRespondent filed exceptions to the Intermediate Report.Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Styles, and Peter-son].The Board has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhad considered the Intermediate Report, the Respondent's ex-ceptions, and the entire record in this case, and hereby adoptsthe findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in this case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, the104 NLRB No. 60.